Citation Nr: 0526617	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-36 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post-operative left knee meniscus surgery, 
with degenerative joint disease.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post-operative right knee meniscus surgery.

5.  Entitlement to an initial compensable evaluation for 
herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to November 
2002.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).  A subsequent rating action 
in September 2003, in pertinent part, granted the veteran's 
claim for service connection for residuals of gunshot wound, 
right leg, and assigned an initial 10 percent evaluation.  
While the veteran expressed disagreement with that initial 
evaluation, he indicated at his Board hearing that he was not 
pursuing the matter and it is not currently developed for 
appellate review.

The veteran provided testimony during a videoconference 
hearing before the undersigned Veterans Law Judge in June 
2005.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral 
shoulder disability and increased initial evaluations for 
herniated nucleus pulposus and post-operative left knee 
meniscus surgery, with degenerative joint disease, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

During a pre-hearing conference in June 2005, the veteran 
indicated that he wanted to withdraw his appeal seeking an 
increased initial rating for post-operative right knee 
meniscus surgery; he confirmed the withdrawal of this issue 
on the record during the hearing, and the Board received such 
request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran perfected an appeal from the February 2003 rating 
decision that assigned an initial evaluation of 10 percent to 
his service connected post-operative right knee meniscus 
surgery.  However, the September 2003 statement of the case 
noted that a separate 10 percent evaluation had been assigned 
for degenerative joint disease of the right knee.  

On the veteran's Form 9, received in November 2003, he 
indicated that he wished to appeal the "percentage of all 
issues" addressed in the statement of the case.

Just prior to his videoconference hearing on June 8, 2005, 
the veteran indicated at a pre-hearing conference that he was 
withdrawing the issue of entitlement to an increased initial 
ratings for post-operative right knee meniscus surgery. 

An appeal may be withdrawn on the record at a hearing at any 
time before a decision is rendered by the Board.  38 C.F.R. § 
20.204(b) (2004).  The veteran's withdrawal of this issue was 
confirmed on the record during the videoconference hearing, 
therefore his withdrawal of this issue is valid.  Once the 
veteran withdrew this issue, there remained no allegations of 
error of fact or law for appellate consideration.  The Board 
does not have jurisdiction to review this issue on appeal and 
it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

Entitlement to an increased initial rating for post-operative 
right knee meniscus surgery is dismissed.


REMAND

The veteran contends that he is entitled to increased initial 
evaluations for his service connected herniated nucleus 
pulposus and post-operative left knee meniscus surgery, with 
degenerative joint disease.  The veteran last underwent a VA 
examination of these disabilities in November 2002, and the 
Board is of the opinion that a current examination is 
necessary in order to properly evaluate these claims.  
Additionally, at his videoconference hearing, the veteran 
indicated that he had received treatment for these 
disabilities at the VA Medical Center in Memphis, Tennessee, 
and from a private physician at Ortho Arkansas.  These 
records should be obtained.

In the February 2003 rating decision, the RO, in pertinent 
part, denied the veteran's claims for service connection for 
right and left shoulder disabilities.  The veteran's initial 
notice of disagreement (NOD), received in March 2003, did not 
refer to those issues, thus they were not addressed in the 
statement of the case (SOC) issued in September 2003.  
However, the veteran subsequently submitted a timely notice 
of disagreement with respect to the right and left shoulder 
issues in November 2003, initiating an appeal of these 
issues.

Accordingly, the Board concludes that because a timely NOD 
regarding these issues has been submitted, a remand is 
required in order for the RO to provide the veteran an SOC.  
The U.S. Court of Appeals for Veterans Claims (hereinafter 
Court) has held that, when a notice of disagreement has been 
timely filed, the Board should remand, rather than refer, the 
issue to the RO for the issuance of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 
U.S.C.A. § 7105(d)(1) (West 2002).

In light of the above, this appeal is REMANDED for the 
following additional development:

1.  The RO should obtain copies of all 
treatment of the veteran since December 
2002 from the VAMC in Memphis, Tennessee.  
All records obtained should be associated 
with the claims folder.

2.  After obtaining any necessary 
releases, the RO should obtain all 
treatment records of the veteran from Dr. 
John Wilson at Ortho Arkansas.  All 
records obtained should be associated with 
the claims folder.

3.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected 
herniated nucleus pulposus and his post-
operative left knee meniscus surgery with 
degenerative joint disease.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies, to 
include X-rays, should be performed.

The evaluation should include complete 
active and passive range of motion testing 
of the lumbosacral spine and left knee.  
The examiner should specify any anatomical 
damage and describe any functional loss, 
including the inability to perform normal 
working movements.  The examiner should 
specify any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The examiner should 
also document, to the extent possible, the 
frequency and duration of exacerbations of 
symptoms.

With regard to the left knee, the examiner 
should specifically note any subluxation 
or lateral instability. 

With regard to any neurological disability 
resulting from the service connected back 
disability, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis caused by service-
connected disability.  The total number 
and duration of any incapacitating 
episodes of degenerative disc disease 
should be noted.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

4.  The RO should issue a supplemental 
statement of the case regarding the issues 
of entitlement to service connection for 
right and left shoulder disabilities.  The 
appellant and his representative are 
hereby notified that, following the 
receipt of the supplemental statement of 
the case concerning these issues, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If and only if a timely substantive appeal 
is filed should these issues be returned 
to the Board.  If the increased rating 
issues are not resolved in the veteran's 
favor, the supplemental statement of the 
case should also address those matters.  
With respect to the rating of the 
veteran's herniated nucleus pulposus, the 
RO should address the spinal rating 
criteria in effect both before and after 
the amendments to the rating schedule 
which became effective on September 26, 
2003, as appropriate.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


